[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The third party defendant, Robertson — Ceco Corporation ("Ceco") has moved for summary judgment as to the complaint against it by defendant and third party plaintiff Turner Construction Company. ("Turner")
This case has been consolidated with McKinnon v. ClevelandCement Corp. , Docket No. CV 333285 and Capodanno v. ClevelandCement, Docket No. CV 331634, which involve the same claim of personal injuries resulting from falls from an allegedly defective ladder at a construction site. Ceco has likewise moved for summary judgment in those cases.
Turner has, in response to Ceco's motion for summary judgment, filed no affidavit or other materials that create a genuine issue of fact as to Ceco's claimed lack of involvement in designing, building or maintaining the ladder from which the plaintiff alleges he fell. Turner has not, pursuant to Practice Book § 382, sought additional time to take depositions or otherwise obtain materials to counter the movant's factual showing.
While Turner objects that a release filed by Ceco is of no legal effect, this court places no reliance in that release but finds that there is no genuine issue of fact as to the issue of Ceco's noninvolvement in building, designing, supplying or maintaining the ladder, that the uncontroverted evidence is that Ceco had no involvement, and that summary judgment is warranted in its favor.
The court further adopts its analysis as to the motion for summary judgment in McKinnon v. Cleveland Cement Corp. , supra.
The motion of third party defendant Robertson — Ceco Corporation for summary judgment as to the third party complaint of Turner Construction Company is granted.
Beverly J. Hodgson, Judge of the Supreme Court